Citation Nr: 0723536	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  98-02 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to a change in vocational rehabilitation 
training program under the provisions of Chapter 31 of Title 
38 of the United States Code.  

2. Whether the reduction of a total disability rating for 
compensation based on individual unemployability, effective 
October 1, 2005, was proper.  


REPRESENTATION

Veteran represented by:  Keith D. Snyder, Attorney at Law


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 11, 1977, to August 24, 1977, and from May 1978 to 
April 1981.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of adverse determinations of July 1997 and 
September 1997 of the Department of Veterans Affairs (VA) 
vocational rehabilitation counseling office at the Los 
Angeles, California Regional Office (RO).  

In a decision in September 2001, the Board denied the 
veteran's claim to change his vocational rehabilitation 
training program to a pharmacy.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In an Order, dated in February 
2003, the Court granted a Joint Motion to Remand of the 
parties, the VA Secretary and the appellant, vacated the 
Board's decision, and remanded the case back to the Board for 
readjudication consistent with the Motion.  

In November 2003 and March 2007, the Board remanded the case 
to the RO for additional development.  

During the pendency of the appeal, in a rating decision in 
June 2005, the RO terminated the veteran's TDIU, effective in 
October 2005.  In January 2007, the veteran perfected an 
appeal of the decision (such documentation was not available 
to the Board when it last reviewed this case in March 2007).  
That matter is now before the Board for appellate 
consideration.  

The issue concerning the vocational rehabilitation training 
program under the provisions of Chapter 31 of Title 38 of the 
United States Code is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  




FINDING OF FACT

Effective October 1, 2005, the veteran has a combined 
service-connected disability rating of 80 percent; there is 
clear and convincing evidence that the veteran is actually 
employable despite his service-connected disabilities.


CONCLUSION OF LAW

The criteria for the reduction of the total disability rating 
for compensation based on individual unemployability, 
effective October 1, 2005, have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.343, 4.16 
(2006).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In reducing the total rating, the RO provided adequate VCAA 
pre-adjudication notice through letters dated in April 2005 
and July 2005.  This notice advised the veteran of the 
proposed rating reduction from a 100 percent rating to 80 
percent.  The veteran was informed of the evidence to submit 
to show why such action should not be undertaken and he was 
informed how VA would assist him, such as providing a period 
of 60 days to submit evidence, arranging for a personal 
hearing, and considering any testimony or other evidence 
presented by the veteran.  The veteran was asked to submit 
evidence, which would include evidence in his possession, 
that pertained to the proposed rating reduction.  Further, 
the notice informed the veteran of the effective date of the 
rating reduction and the degree of disability assignable when 
the reduction would be effectuated.  The notice in essence 
follows the due process requirements of 38 C.F.R. § 3.105(e), 
for reduction in evaluations of service-connected disability 
or employability status.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of service connection claim). 

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to obtain evidence necessary in 
connection with the rating reduction.  38 U.S.C.A. § 5103A 
(a), (b) and (c).  The veteran was afforded the opportunity 
for a personal hearing, but he declined a hearing.  The 
veteran has not identified any medical records for the RO to 
obtain on his behalf, for consideration in his appeal.  

Further, VA has not conducted medical inquiry in the form of 
a VA compensation examination in connection with the rating 
reduction (38 U.S.C.A. § 5103A(d)) for the reason that a 
medical examination or medical opinion is not necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4).  As there is no 
indication of the existence of additional evidence to 
substantiate the claim, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

A total disability rating for compensation purposes is 
assigned on the basis of individual unemployability when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  

Rating agencies will handle cases affected by change of 
medical findings or diagnosis so as to produce the greatest 
degree of stability of disability evaluations consistent with 
VA laws and regulations governing disability compensation and 
pension.  38 C.F.R. § 3.344(a).

If a reduction in the evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, the RO must issue a rating 
proposing the reduction and setting forth all material facts 
and reasons.  A period of 60 days is allowed for response.  
38 C.F.R. § 3.105(e). 

If a disability rating has been continued at the same level 
for long periods, i.e., five years or more, VA is required to 
afford the veteran a full and complete physical examination, 
the findings from which are to be considered in conjunction 
with the entire record.  Examinations less full and complete 
than those on which payments were authorized or continued 
will not be used as a basis of reduction.  A reduction may be 
accomplished when the rating agency determines that evidence 
makes it reasonably certain that the improvement will be 
maintained under the ordinary conditions of life.  38 C.F.R. 
§ 3.344.

When reducing an award of a total disability rating for 
compensation based on individual unemployability, the 
provisions of 38 C.F.R. § 3.105(e) are for application.  38 
C.F.R. § 3.343(c)(1).  However, in such a determination, 
actual employability must be established by clear and 
convincing evidence.  If a veteran begins to engage in a 
substantially gainful occupation, the veteran's rating may 
not be reduced solely on the basis of having secured and 
followed such substantially gainful occupation unless the 
veteran maintains the occupation for a period of 12 
consecutive months.  38 C.F.R. § 3.343(c)(2).  

Analysis

In this case, the veteran was awarded a total disability 
rating for compensation based on individual unemployability 
in a November 2000 rating decision, effective from June 27, 
1991.  Currently, service connection has been established for 
the following disabilities, effective since January 1998:  
cold injury residuals of the left upper extremity, 30 percent 
disabling; cold injury residuals of the right upper 
extremity, 30 percent disabling; cold injury residuals of the 
left lower extremity, 30 percent disabling; and cold injury 
residuals of the right lower extremity, 30 percent disabling.  
The combined rating for all disability is 80 percent, 
effective in January 1998.  For the period of June 1991 to 
January 1998, each of the veteran's service connected 
disabilities was rated as peripheral neuropathy of the 
respective extremity, and the combined rating for that period 
was 70 percent.  

In a June 2005 rating decision, the RO terminated the total 
disability rating for compensation based on individual 
unemployability, effective October 1, 2005, and in doing so 
reduced his service-connected disability rating from 100 
percent to 80 percent.  The Board finds that the procedural 
requirements for notice of the reduction or termination of 
the total disability rating have been met.  38 C.F.R. 
§ 3.105(e).  That is, the RO issued a proposed rating 
reduction in April 2005, provided the veteran with at least 
60 days to submit evidence to show that reduction was not 
warranted, issued a final rating decision in June 2005 
(actual notification of which was issued to the veteran in 
July 2005) after expiration of the 60-day time period, and 
effectuated the reduction beyond the required 60-day time 
period from the date of the notice of the final rating 
action.  

The veteran specifically claims that his total rating should 
be restored for the reason that he has been unemployed ever 
since August 2003, and that prior to that date he was 
employed as a pharmacist for only 11 consecutive months from 
September 2002 to August 2003.  He argues that the provisions 
of 38 C.F.R. § 3.343(c)(2) support his claim because he did 
not maintain his occupation for a period of 12 consecutive 
months.  

Nevertheless, the Board finds that there is clear and 
convincing evidence that the veteran is actually employable.  
38 C.F.R. § 3.343(c)(1).  The veteran himself relies on the 
argument that he is presently unemployed, and has been since 
August 2003, but he does not claim unemployability and in 
fact has furnished medical evidence to show that he is 
employable.  For example, in relation to his effort to obtain 
VA Vocational Rehabilitation and Employment Services (which 
comprises the other issue on appeal), the veteran has 
submitted two medical statements from his VA physician to 
show that his service-connected disabilities do not restrict 
him from obtaining and maintaining substantially gainful 
employment.  In those medical statements, dated in February 
2004 and March 2006, the veteran's primary care provider at 
the VA expressed the opinion that based on examination and a 
personal interview with the veteran, "his service-connected 
physical disability (peripheral neuropathy) do not currently 
limit his ability to pursue and sustain gainful employment as 
a pharmacist."  The veteran has obtained an advanced degree 
in the field of pharmacy, has a state certification to 
practice as a pharmacist, has in fact been employed for a 
period as a pharmacist, and continues to pursue employment 
opportunities in that field.  

It appears that the veteran has confused his status as 
unemployed with that of being unemployable.  As previously 
noted, in his current and simultaneous pursuit of VA 
employment services through the VA's Vocational 
Rehabilitation and Employment Office, the veteran in fact 
argues that he is employable - though not presently employed 
- and capable of gainful employment as a pharmacist.  

Further, on VA Form 21-8940, Application for Increased 
Compensation Based on Unemployability, filed in May 2004, in 
response to the question of what service-connected disability 
prevented him from securing or following any substantially 
gainful occupation, the veteran wrote "none".  An award of 
a total rating is based on unemployability, not solely on 
one's status as unemployed due to serious physical 
impairment.  

Regarding the veteran's argument that the reduction of his 
100 percent rating based on individual unemployability was 
improper in the face of the provisions of 38 C.F.R. 
§ 3.343(c)(2) requiring him to maintain his occupation for a 
12 consecutive months, the Board notes that the veteran's 
rating was not reduced solely on the basis of his having 
attained employment as a pharmacist from September 2002 to 
August 2003.  Rather, the reduction is warranted in light of 
the other evidence, both medical and non-medical, in the file 
as well.  This other evidence includes documents showing that 
the veteran is vigorously pursuing VA employment services 
with a view toward employment as a pharmacist, and that he 
has been medically evaluated by his primary physician as 
being employable as a pharmacist despite his service-
connected disabilities.  The Board also notes that in a 
September 2004 telephone conversation in which the veteran 
informed a VA Vocational Rehabilitation and Employment 
Officer that the reason that he left his pharmacist position 
in August 2003 was that he disliked working for that company 
and that he was awaiting employment at the VA as a 
pharmacist.  In other words, his employment in August 2003 
ended for reasons other than his service-connected 
disabilities.  

The Board also addresses the provisions of 38 C.F.R. § 3.344, 
in regard to stabilization of disability evaluations.  In 
this case, prior to its termination by the RO in a June 2005 
rating decision, the total rating had been in effect since 
1991, that is, more than five years.  In such circumstances, 
a veteran is to be afforded a complete physical examination 
so that the clinical findings may be considered in 
determining the propriety of reducing a service-connected 
disability evaluation.  In the case, the veteran was not 
furnished a compensation examination specifically to 
ascertain the propriety of the reduction of his disability 
rating from 100 percent (based on individual unemployability) 
to 80 percent (under the Rating Schedule, 38 C.F.R. Part 4).  
Nevertheless, the underlying question presented is whether or 
not the veteran is employable.  If he is employable, then a 
total rating is not warranted.  If he is not employable, then 
the total rating should be continued.  

Given the foregoing discussion regarding the veteran's own 
assertions of his employability and his physician's 
statements supporting his contentions and acknowledging that 
such statements were in fact based on examination and 
personal interview with the veteran, the Board finds that any 
deficiency with regard to failure to provide a complete 
physical examination under 38 C.F.R. § 3.344 would not impact 
the outcome of the decision.  

Because the Board finds clear and convincing evidence of 
actual employability, reduction of the total disability 
rating for compensation due to individual unemployability, 
effective October 1, 2005, was in proper and in accordance 
with 38 C.F.R. §§ 3.343 and 3.344. 


ORDER

The reduction of a total disability rating for compensation 
based on individual unemployability, effective October 1, 
2005, was proper, and the appeal is denied.  


REMAND

Regarding the claim for a change in the veteran's vocational 
rehabilitation training program under the provisions of 
Chapter 31 of Title 38 of the United States Code, in November 
2005, the veteran was informed that the Vocational 
Rehabilitation and Employment Officer at the RO needed to 
meet with him in order to consider the proposed change in his 
vocational rehabilitation plan.  In a letter dated March 28, 
2006, the veteran detailed certain communications that he had 
had with the VA's Vocational Rehabilitation & Employment 
Officer earlier that month to include telephone calls and an 
in-person meeting on March 8, 2006.  

In March 2007, the Board remanded the claim for the express 
purpose of obtaining the veteran's vocational rehabilitation 
folder and determining whether the veteran's request for a 
change in program had been resolved as a result of the March 
2006 meeting and any subsequent determination on the 
veteran's request.  

While the veteran's vocational rehabilitation folder has 
since been associated with the claims file, it does not 
contain a summary report of the March 2006 meeting to discuss 
resolution of the vocational rehabilitation claim.  Further, 
the folder does not contain a subsequent determination, if 
any, as to the veteran's request for a change in program.  
The supplemental statement of the case that was issued in May 
2007 did not reference any of the foregoing, and it merely 
restated the rationale of the prior supplemental statement of 
the case in November 2005, namely that the Vocational 
Rehabilitation & Employment Office needed to meet with the 
veteran and review his current situation in order to consider 
the proposed changed in the vocational rehabilitation plan.  

As no further adjudicative determination has been done since 
the Board's remand, the case is REMANDED for the following 
action:

1. The Vocational Rehabilitation & 
Employment Office is to provide a 
summary of the in-person meeting that 
took place between one of its 
counselors and the veteran in March 
2006, and any decision that was made as 
to the veteran's request for a change 
in program.  If the documentation of 
the session is not available, then make 
the appropriate notation for the file. 

2. If a recent decision has not been 
made on the veteran's request for a 
change of program, the Vocational 
Rehabilitation & Employment Office is 
to adjudicate the request to include an 
explanation of how the change in 
program affects the veteran's 
eligibility for employment services 
under 38 C.F.R. § 21.250 or other 
services, such as educational, through 
the vocational rehabilitation program. 

3. Following the above development, if 
the decision remains adverse to the 
veteran, then provide him with a 
supplemental statement of the case and 
return the case to the Board.


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


